UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [Amendment No. 2] X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54247 VITAMIN BLUE, INC. (Exact name of the Registrant as specified in Charter) Delaware 33-0858127 (State of Incorporation) (I.R.S. Employer ID Number) 1005 West 18th Street, Costa Mesa, CA92627 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: (949) 645-4592 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common stock, $0.0001 par value per share Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes o Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 526,525,000shares of Common stock, $0.0001 par value per share, as of August 10, 2011. VITAMIN BLUE, INC. TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements (Unaudited): 2 Balance Sheets – June 30, 2011 and December 31, 2010 3 Statements of Operation - Three and Six Months Ended June 30, 2011 and 2010 4 Statement of Shareholders’ Equity – Six Months Ended June 30, 2011 5 Statements of Cash Flows - Three and Six Months Ended June 30, 2011 and 2010 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Part II – Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved. 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 13 1 EXPLANATORY NOTE This Amendment No. 2 to theQuarterly Report on Form 10-Q/A for Vitamin Blue, Inc. amends theQuarterly Report on Form 10-Q for the quarterly period ended June 30, 2011 and Amendment No. 1 to that report filed with the SEC on August 15, 2011.This Amendment No. 2 is being filed solely to revise certain portions of the report in response to comments issued by the SEC. PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. VITAMIN BLUE, INC. Financial Statements June 30, 2011 2 VITAMIN BLUE, INC BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Vehicles Machinery & equipment Office equipment Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT 64 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest, related party Accrued interest, other Subscriptions payable - Derivative liability Convertible promissory notes Loans payable Loan payable, related party TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred Stock, $0.0001 par value 100,000,000 authorized preferred shares; none issued or outstanding - - Common Stock, $0.0001 par value; 900,000,000 shares authorized 526,525,000 and 510,000,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 VITAMIN BLUE, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 REVENUE $ COST OF SALES GROSS PROFIT OPERATING EXPENSES DEPRECIATION EXPENSE 29 29 58 58 TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFOREOTHER EXPENSES ) OTHER EXPENSES Penalties ) Derivative valuation gain - - Interest expense ) TOTAL OTHER EXPENSES ) LOSS FROM OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these financial statements 4 VITAMIN BLUE, INC. STATEMENTS OF SHAREHOLDERS' DEFICIT FOR THE SIX MONTHS ENDED JUNE 30, 2011 Additional Preferred Stock Common stock Paid-in Accumulated Shares Amount Shares Amount Capital Defitcit Total Balance at December 31, 2010 - $
